Citation Nr: 0724558	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  99-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits on behalf of the veteran's three 
children, K.T., R.T., and J.T.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Appellant represented by:	Unrepresented




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which determined the appellant, the 
veteran's former spouse (S.T.), was not entitled to an 
apportionment of his VA compensation benefits as the legal 
custodian for three of their children (K.T., R.T., and J.T.).  
The appellant perfected an appeal of this determination to 
the Board.

Previously in February 2001 and again in March 2005, the 
Board remanded this case to the RO for further development 
and adjudication.

The decision below addresses the appellant's claim of 
entitlement to an apportionment of the veteran's VA 
compensation benefits on behalf of the veteran's three 
children, K.T., R.T., and J.T.  In a separate decision, the 
Board is also remanding the case on another matter.

In a June 2005 statement, the appellant raised a claim 
essentially for an earlier effective date for Chapter 35 
Dependents' Educational Assistance.  This matter is referred 
to the RO for appropriate action.

FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1976 and later divorced prior to the present claim; and they 
are the natural parents of three minor children, K.T., R.T., 
and J.T., who have been in the custody of the appellant.

2.  The appellant submitted a claim for apportionment of the 
veteran's benefits in November 1998; and from that time, the 
veteran did not reside with the three children K.T., R.T., 
and J.T., and did not reasonably discharge his responsibility 
for the their support. 


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation on behalf of his three children, K.T., R.T., and 
J.T., have been met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§  3.450, 3.451, 3.452, 3.458 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

In this case, VA satisfied its duty to notify by means of a 
letter from the AOJ in March 2005 to both the appellant and 
the veteran, which requested the evidence required to 
substantiate the appellant's claim.  Such evidence included 
information regarding each person's expenses, income, and 
financial status, including information about gross monthly 
earnings from all employment before deductions, total average 
monthly income, monthly living expenses, and amount 
contributed to dependent.  In addition to asking the 
appellant and the veteran to submit the relevant evidence, 
the appellant and veteran were also notified that if such 
information was not received within 60 days from the date of 
the letter, a decision would be made based on the evidence of 
record.  Therefore, VA informed the appellant and the veteran 
of the information and evidence required to substantiate the 
appellant's claim, of the appellant's and VA's respective 
duties for obtaining evidence, and VA also asked the 
appellant and veteran to submit all relevant evidence and/or 
information in her possession to the AOJ, and explicitly 
informed them of what such relevant information was.

VA has made reasonable efforts to assist the appellant and 
veteran in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002).  The information and evidence associated with the 
claims file consist of records material to the case, 
including the appellant's and veteran's marriage certificate, 
birth certificates of the three children, statements from the 
appellant and the veteran regarding their incomes and 
expenses, and other statements from the appellant and the 
veteran.  There is no indication that there is any additional 
relevant evidence which is needed to be obtained by VA, the 
appellant, or the veteran.  The veteran and appellant were 
given an opportunity to testify at a hearing about the case 
but ultimately declined.

II.  Apportionment

In general, compensation benefits payable to a veteran may be 
apportioned if the veteran is not residing with his or her 
spouse or his or her children, and a claim for apportionment 
is filed for or on behalf of the spouse or children.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450.

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and of those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
C.F.R. § 3.57 (2006).  

The Board must assess the credibility and weight of all of 
the evidence to determine its probative value, account for 
which evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

A certificate of marriage license in the claims file shows 
that the veteran married the appellant in January 1976; and 
though there is no documentation of divorce, there is no 
disagreement that they subsequently divorced prior to the 
appellant's submission of her claim now on appeal.  She is 
not claiming entitlement to benefits as a dependent spouse of 
the veteran, and is only claiming entitlement to benefits on 
behalf of three children who were minors at the time of the 
filing.  At the time in November 1998 when the appellant 
filed her claim on behalf of the three children of the 
veteran and the appellant, each of the three, K.T., R.T., and 
J.T., were under the age of 18.  Birth certificates of record 
show that the veteran is the father of all three.

The veteran is in receipt of VA disability benefits based on 
service connection for the following disabilities: post-
traumatic stress disorder, rated 70 percent effective from 
August 1, 1993; and diabetes mellitus, type II, rated 10 
percent from February 28, 2001 to May 8, 2001, and rated 20 
percent thereafter.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is in effect from January 14, 1997.

Currently, based on the above disabilities, the record shows 
that the veteran is in receipt of disability benefits from 
the VA for disabilitiy benefits.  In his most recent 
submitted financial statement, the veteran reported that he 
receives $2,472.00 monthly.  In VA documents, listed benefit 
amounts associated with effective dates include that amount 
from January 1, 2003; $2,523.00, from December 1, 2003; and 
$2,458.00, from October 29, 2004.  The record also shows that 
the veteran is in receipt of Social Security Administration 
disability benefits.  In a statement of income and expenses 
dated in August 2003, the veteran reported that he is in 
receipt of $1314.10 per month from SSA.  A letter from SSA 
shows that he began receiving SSA disability benefits 
effective from January 1997, in the amount of $1,321.00 per 
month. 
  
The claims file contains documents showing that the appellant 
and the veteran are the natural parents of three children, 
R.T., J.T., and K.T., who were born in 1982, 1983 and 1986, 
respectively.  The record reflects that the appellant and 
veteran were married and then divorced, and that the three 
children do not live with the veteran.  There is no 
disagreement that during the pendency of the claim, R.T., 
J.T., and K.T., lived with the appellant, who is their 
custodian.  In a March 1999 decision, the RO denied the 
appellant's claim for an apportionment of the veteran's 
disability compensation benefits for the benefit of their 
three children, R.T., J.T., and K.T.  That decision was based 
on a determination that an apportionment would cause an undue 
financial hardship on the veteran.

The appellant contends that she is entitled to an 
apportionment of the veteran's benefits and has essentially 
argued that the veteran is financially capable of providing 
an apportionment.  The appellant also indicates that not 
receiving an apportionment of VA benefits causes a hardship 
for the three children.

The evidence of record and material to this claim include the 
following.  In a financial status report submitted by the 
appellant with her November 1998 claim, she provided the 
following regarding income, expenses, assets, and debt.

Appellant's 
Average Monthly 
Income and 
Expenses:

Net Income:


Self

$1,732.
96
SSA /Dependents

$504.00
Total Net Income

$2,236.
96



Expenses:


Rent/Mortgage

$342.33
Food

$720.00
Utilities, water, 
etc.

$272.00
2nd Mortgage

$179.19
Insurance, house 
and car

$475.00
Insurance, dental 
and life

$34.21
Medical

$200.00
Phone
 
$88.00
Car, gas

$96.00
Property tax

$67.72
School supplies, 
clothing

$162.00
Cable

$29.19
School trips

$13.84
Maintenance, car and 
house
$80.00
Other

$82.00
Total Expenses

$2,499.
15
Net Income Less 
Expense



-
$262.19

In the table above, total expenses are calculated as a sum of 
itemized expenses resulting in the net income less expenses 
shown above.  In the appellant's submission, however, she 
listed total net expenses and net income less expense of 
$2540.98 and minus $304.02, respectively.  There is a 
difference of $41.83 between calculated and reported total 
expenses.  The appellant also reported having total assets of 
$81,550.00, and total unpaid debt of $194,857.00; with 
monthly payments due of $821.41 and an amount past due of 
$22,179.00.

In January 1999 the veteran submitted a financial statement 
for the period from December 1997 to December 1998, showing 
the following:

Monthly Income:


Social Security 
Disability:


     Wife

$753.00
     Veteran

$1,184.
10
VA Disability 
Benefits

$2,248.
10



Total Monthly Income

$4,185.
20



Monthly Expenses:





Auto Insurance

$245.81
Auto Maintenance, 
etc.

$55.00
Fuel

$305.30
Charitable 
Contributions

$359.33
Bank charges

$15.40
Court ordered child 
support to:

     For J. 

$881.38
     Appellant

$50.00
Groceries

$487.22
Mortgage, taxes

$935.09
Telephone

$169.90
Electric

$85.00
Lp Gas

$28.46
Heating Oil

$89.90
Snow Removal

$28.16
Home maintenance

$280.25
Prescriptions

$15.00
Medical and Eye 
care

$100.00
Dental

$54.00



Total Monthly 
Expenses

$4,185.
20



Calculated Income Less 
Expense
$0.00



Assets:


Checking, Savings-
minimum
$1,000.
00
Motorcycle

$1,200.
00
Camper

$800.00
Share of 
Residence

$5,000.
00


In October 2003 the veteran submitted a financial statement 
dated in August 2003, showing the following.

Monthly Income:


Social Security 
Disability:


     Wife

$870.00
     Veteran

$1,314.1
0
VA Disability 
Benefits

$2,472.0
0



Total Monthly 
Income

$4,656.1
0



Average Monthly 
Expenses:




Auto Insurance

$188.16
Auto Maintenance, 
etc.

$99.16
Fuel

$340.30
Charitable 
Contributions

$407.31
Bank charges

$15.40
Court ordered child 
support:

     To J. 

$433.30
     To 
Appellant

$56.00
Groceries

$546.52
Mortgage, taxes

$935.09
Telephone

$146.83
Electric

$96.00
Lp Gas

$10.92
Heating Oil

$118.00
Snow Removal

$53.89
Home 
maintenance

$263.17
Home insurance

$38.96
Prescriptions

$50.00
Medical and Eye 
care

$258.39
Dental

$33.33
Subscriptions

$21.65
Satellite TV

$85.61
Dining out

$89.16
Credit Cards Payment 
(min.) 
$119.00
Pocket Cash

$249.95



Total Monthly 
Expenses

$4,656.1
0



Calculated Income Less 
Expense
$0.00



Assets:


Checking, Savings-
minimum
$1,000.0
0
Boat

$3,200.0
0
Share of Residence

$7,000.0
0
Total Assets 
(Calculated)

$11,200.
00



Liabilities 
(August 2003)


Mortgage

$83,130.
15
Credit Cards

$4,242.9
9
Total Liabilities 
(as calculated. 
Reported as 
$87,509.38)

$87,373.
14

In the financial statement above, J. is a child of the 
veteran but not of the appellant and is not involved in the 
present claim.

In a VA Form 5655, Financial Status Report, submitted by the 
appellant in May 2005, she reported on monthly income and 
expenses in 1997.  She reported that her total monthly net 
income was $2,150.00, and listed amounts for various expenses 
totaling $2,180.52.  She reported that her net monthly income 
less expenses was minus $169.48.  She also listed amounts for 
assets including real estate, totaling $69,350.00.  Lastly, 
she listed credit card debt totaling a current unpaid balance 
of $6,978.00.

In a separate VA Form 5655, submitted by the appellant in May 
2005, she reported on monthly income and expenses in 2001.  
She reported that her total monthly net income was $2,806.63, 
and listed amounts for various expenses totaling $2,806.63.  
She reported that her net monthly income less expenses was 
$0.00.  She also listed amounts for assets including real 
estate, totaling $113,921.00.  Lastly, on review of the 
section for listing other debts, it appears that the 
appellant had listed significant amounts for various credit 
cards, and then partially erased the amounts leaving that 
section blank.  
  
The Board has fully reviewed the record and taken into 
consideration the particular financial circumstances of both 
parties.   Having considered the facts of this case and the 
applicable rules and regulations, the Board finds that an 
apportionment of the veteran's compensation benefits is 
warranted.  The initial issue for consideration is whether 
the veteran was reasonably discharging his responsibility for 
the three children's support during the time they did not 
reside with him. 38 C.F.R. § 3.450. The Board finds that he 
was not, therefore, consideration of a special apportionment 
is unnecessary.

On evaluation of the factual background under 38 C.F.R. § 
3.450, the record reflects, and neither party has disputed, 
that the veteran's three children, K.T., R.T., and J.T., were 
not residing with him, and were residing with the appellant 
in her custody.  Further, other than an extremely small 
amount of $50.00 or $56.00 per month, as provided for under a 
divorce agreement, he has not provided any monetary support 
for their benefit.  The record also reflects, and neither 
party has disputed, that the veteran did not provide any 
financial support otherwise to the appellant after their 
divorce, which could have benefited the three children.  The 
Board therefore finds that the veteran was not reasonably 
discharging his responsibility for the support of his three 
children, K.T., R.T., and J.T.  

The Board acknowledges contentions by the veteran to the 
effect that the apportionment of any of his benefits would be 
a hardship to him, and that not apportioning his benefits 
would not cause a hardship to the appellant.  However, 
apportionment is available to a claimant under 38 C.F.R. § 
3.450, regardless of the "hardship" provisions relating to 
special apportionment under 38 C.F.R. § 3.451. See Hall v. 
Brown, 5 Vet. App. at 295 (1993).  Thus, even if 
apportionment will be a hardship to the veteran and the 
appellant has not shown hardship, the veteran's benefits may 
still be apportioned under 38 C.F.R. § 3.450.

The appellant and the veteran have both submitted financial 
information in support of their respective claims, and the 
veteran has asserted that an apportionment will cause him 
undue financial hardship.  However, as previously indicated, 
if a claim is being decided under the general apportionment 
provisions of 38 C.F.R. § 3.450, it is not necessary for the 
appellant to establish financial need.  Moreover, if a claim 
is not being decided under the special provisions of 38 
C.F.R. § 3.451, a weighing of hardship is not required. Hall 
v. Brown, 5 Vet. App. 294 (1993).  

Nevertheless, review of the veteran's submitted financial 
statements presented above reflect that there may actually be 
some expenses that are discretionary, and providing an 
apportionment to benefit the veteran's three children would 
not cause a hardship to him.  The Board concludes that 
granting an apportionment is warranted, and that the total 
disability benefit payable to the veteran would permit 
payment of a reasonable amount to the appellant for the 
benefit of the three children.  See 38 C.F.R. § 3.458(a).

Thus, based on the foregoing, the Board finds that the 
evidence supports the granting of a general apportionment of 
the veteran's compensation benefits as it has been 
demonstrated that the veteran was not reasonably discharging 
his responsibility to support his three children, K.T., R.T., 
and J.T.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

An apportionment of the veteran's disability compensation 
benefits on behalf of his children, K.T., R.T., and J.T., is 
granted.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


